—In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated April 3, 1995, which denied their motion denominated as one for renewal and reargument of their motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The defendants’ motion, characterized as one for renewal and reargument of their motion for summary judgment dismissing the complaint, actually is a motion to reargue because it was not based upon new facts which were unavailable at the time they submitted their motion for summary judgment (see, Mgrditchian v Donato, 141 AD2d 513; Matter of Jones v Marcy, 135 AD2d 887, 888). Since denial of a motion to reargue is not appealable (see, Cherchio v Alley, 111 AD2d 541, 542; Salisbury v Smith, 99 AD2d 581), the appeal is dismissed. Santucci, J. P., Joy, Krausman and Florio, JJ., concur.